The Chancellor.
The Constitution of this State, in Section 8, Article I thereof, provides inter alla as follows:
“ * * * Nor shall any man's property be taken or applied to public use without the consent of his representatives, and without compensation being made.”
In construing exactly similar language in the Constitution of 1831, the Court of Errors and Appeals of this State held in Whiteman's Ex’r. v. W. & S. R. R. Co., 2 Har. 514, 33 Am. Dec. 411, that the term “compensation” did not necessarily mean the intrinsic *305value of the property taken. This was for the reason that, if the act of taking enhanced the value of what was left, to allow the intrinsic value as damages would be to allow more than “compensation,” and if the amount of damage actually exceeded the intrinsic value, then to allow the latter would be to grant less than “compensation.” Accordingly it was held that the compensation assured to be paid by the Constitution is to be arrived at by considering all the consequences of the act complained of, whether they enhance or mitigate the injury.
The Legislature in enacting Section 52, Chapter 160, Volume 32, Laws of Delaware, under which the condemnation proceedings here complained against were instituted, provided that in ascertaining the amount to be paid to the landowner whose property is to be taken—
“the said freeholders shall ascertain and assess damages to the owner or owners, taking into consideration all circumstances of convenience or injury, but shall allow, at least, the cash value of the land taken.”
In thus laying down the rule by which the assessing freeholders should be guided, it therefore appears that the Legislature in the first clause of the quoted excerpt in substance though not in terms expressed the precise meaning of the constitutional word “compensation” as the Court of Errors and Appeals in the early case from 2 Harrington had defined it to be. Lest however the application of this rule for assessing the damages should in any case result in fixing them at a figure below the intrinsic value of the property proposed to be taken, an eventuality which as pointed out by the Court of Errors and Appeals might occur, the Legislature in the last clause of the quoted excerpt provided that the freeholders should allow at least the cash value of the land taken. The addition of this last clause assured to the land owner, in some cases at any rate, a sum by way of damages in excess of what the constitutional guaranty of “compensation” would allow. The language of the statute therefore imposed on the freeholders the duty to grant to the complainants “compensation” within the meaning of the Constitution of this State and, supposing the case to be one where the remaining portion of the farm would be actually benefited by the improvement, something more than compensation.
*306Down to the point where the commission of freeholders acted, it therefore appears clear that the property of the complainants is not threatened to be taken from them “without compensation being made” as required by the Constitution.
But, the complainants argue, the statute provides that an application may be made to the resident Associate Judge to set aside the award of the freeholders and grant a new commission; that the Associate Judge is confined in passing upon the application to a consideration solely of the question of whether the freeholders have been guilty of misconduct in their proceedings or have made a grossly improper award; and he is not permitted to determine whether the award squares itself with the constitutional requirement of “compensation.” Such is in fact the nature of the statute. But does it follow that it is invalid for that reason?
This raises the question of whether the statute, if it confers power on the Associate Judge to entertain an application to set aside the award on any ground, must as a matter of constitutional requirement authorize him to deal with the question of compensation generally, so that if he finds that “compensation” has not been awarded, though the failure to award it falls short of being grossly improper, he must set aside the award on that ground. This question will now be answered.
At the argument it was conceded that neither the “due process of law” clause of the Fourteenth Amendment to the Constitution of the United States nor the analogous clause found in Section 7, Article I, of the Constitution of this State by which it is provided that no person “shall be deprived of his life, liberty or property, unless by the judgment of his peers or the law of the land,” is violated by a condemnation statute if the sole objection is that the result reached by the assessing freeholders or commissioners is made final. In other words, it is conceded that under the Federal and State Constitutions there is no absolute right on the part of the land owner to enjoy an appeal to some reviewing tribunal. In the light of this concession it is manifest that the Legislature in the enactment of Section 52, Chapter 160, Volume 32, Laws of Delaware, was under no constitutional duty to grant land owners any right of appeal whatever. It was competent for it to end the whole process of ascertaining the damages with the *307act of the freeholders in making their return. An appeal or right of review was, however, granted by the statute. But this was purely a matter of grace. The Legislature could in its discretion have conferred on the Associate Judge jurisdiction to review the entire proceedings including the question of whether the freeholders had awarded such compensation as the Constitution required. It did not choose to grant such an extensive right of review or appeal; it granted the right only to the extent of allowing the Associate Judge to determine whether the compensation was so far inadequate as to be “grossly improper.” Being bound to grant no right of appeal whatever, it acted entirely within its province when it chose to grant the right to this limited extent. To hold otherwise would be to say that if the Legislature grants a portion of that which it may withhold in toto it is bound to yield all. There is no principle of law which leads to such an illogical result.
The demurrer will be sustained.